UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6448



JOHN W. TODD, a/k/a Kristopher S. Kollyns,

                                             Plaintiff - Appellant,

          versus

MR. MCMILLAN, Former head social worker, Broad
River Correctional Institute of the SCDC;
PARKER EVATT, Commissioner, SCDC; GEORGE
MARTEN, III, Warden, BRCI; RALPH S. BEARDSLEY,
Unit Manager, BR R&E, SCDC; AL WATERS, Chief,
Internal Affairs, SCDC; BILL WHITE, Deputy
Warden, BRCI, SCDC; ROBERT BAXLEY, Investiga-
tor, BRCI, SCDC; DR. BAKER, Head doctor, BRCI,
SCDC; FITTS FREEMAN, Contraband Officer, ACI,
SCDC,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (CA-91-2119-3-20-BC)


Submitted:   May 7, 1996                     Decided:   May 30, 1996


Before NIEMEYER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.
John W. Todd, Appellant Pro Se.    Laura Callaway Hart, TURNER,
PADGET, GRAHAM & LANEY, P.A., Columbia, South Carolina; Charles
Elford Carpenter, Jr., Deborah Harrison Sheffield, RICHARDSON,
PLOWDEN, CARPENTER & ROBINSON, Columbia, South Carolina; Jeffrey
Lawrence Payne, TURNER, PADGETT, GRAHAM & LANEY, P.A., Florence,
South Carolina; Benjamin Davis McCoy, HOWSER, NEWMAN & BEASLEY,
L.L.C., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Todd appeals from the district court's orders denying
relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion awarding summary judg-

ment to eight of the nine named Defendants and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Todd v. McMillan, No. CA-91-2119-3-20-BC (D.S.C. Nov. 15,
1993). With respect to Todd's claim against defendant McMillan, we

have reviewed the record and the proceedings before the district

court and find no reversible error. Accordingly, we affirm. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED

                                2